Citation Nr: 1536411	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  05-19 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1968 to October 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Board remanded the claims in September 2009 and October 2012 for additional notice, development, and adjudication of the issues.  

The Veterans Benefits Management System contains a May 2015 administrative decision by the RO, a May 2015 supplemental statement of the case, and a June 2015 brief to the Board by the representative that have been considered.  


FINDINGS OF FACT

1.  The Veteran died in April 2004; the cause of death listed on the state death certificate was sepsis due to or as a consequence of multi-organ failure and chronic liver disease.  

2.  At the time of death, the Veteran had the following service-connected disability: diabetes mellitus, rated as 20 percent disabling. 

3.  At the time of death, the Veteran's claims for service connection for hepatitis C and for compensation under the provisions of 38 U.S.C.A. § 1151 were pending. 

4.  The Veteran's chronic liver disease and hepatitis C infections were caused by severe alcohol abuse and persistent intravenous heroin addiction that were the result of willful misconduct and not caused by herbicide exposure, military duties involving assistance to injured or deceased soldiers, or a residual of a VA provided blood transfusion.  

5.  The Veteran had no unpaid compensation benefits at the time of his death.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic liver disease and hepatitis C infection, the causes of the Veteran's death, are not met.  38 U.S.C.A. §§ 1110, 1151, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.307, 3.309, 3.312, 3.361 (2015). 

2.  The criteria for payment of accrued benefits are not met.  38 U.S.C.A. § 5121(West 2014); 38 C.F.R. § 3.1000(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

For a claim for Disability and Indemnity Compensation (DIC) benefits, notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The RO provided notice in November 2004 that did not meet all the requirements.  The notice did not provide all the requirements for DIC, a statement of the disabilities for which the Veteran was service-connected at the time of death, or all the criteria to substantiate service connection.  The notice did not address the criteria for accrued benefits.  In October 2009, after the initial decision on the claims, the RO provided an adequate notice that complied with all requirements followed by readjudication of the claims in supplemental statements of the case in January 2012 and May 2015.    

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all records relevant to the claims on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and VA outpatient treatment records, an abstract of a medical study, and materials from the National Institute of Health obtained from the internet.  The file also contains reports of an April VA autopsy and July 2012 VA medical opinion.  These are adequate because they included a thorough post-mortem examination, detailed review of the Veteran's military history, post-service VA and private medical treatment records, and consideration of the Veteran's and the appellant's lay statements and contentions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

The Board remanded the claims in September 2009 and October 2012 for additional notice, development, and adjudication.  Adequate notice was provided in October 2009, and additional VA treatment records were obtained and associated with the claims file.  The RO performed the additional adjudication directed by the Board in May 2015.  Therefore, the Board finds that there has been substantial compliance with the remand instructions.   

VA's duties to notify and assist the Veteran have been accomplished.

II. Background

The Veteran served as a U.S. Air Force security policeman with duty at airfields in the Republic of Vietnam from December 1969 to October 1970.  

At the time of his death, the Veteran had one service-connected disability: diabetes mellitus, rated as 20 percent disabling.  The Veteran had pending claims for service connection for hepatitis C and for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a VA blood transfusion in the 1980s.  The RO denied these claims in March 2003, and the Veteran expressed timely disagreement in June 2003.  The RO issued a statement of the case in March 2004. 

The Veteran died in April 2004 prior to expiration of the period of time allowed to perfect an appeal.  The cause of death listed on the state death certificate was sepsis due to or as a consequence of multi-organ failure and chronic liver disease.  

The appellant is the Veteran's surviving spouse.  The Veteran and the appellant contended that his chronic liver disease was caused by exposure to toxic chemicals in service including herbicide and arsenic, and exposure to hepatitis C incurred from assisting with the removal of injured and deceased soldiers and treatment for a boil during service.  The Veteran also contended that he incurred a hepatitis C infection from a blood transfusion administered at the VA Medical Center (VAMC) in Brooklyn, New York, in the early 1980s.  

Service treatment records are silent for any symptoms, diagnoses, or treatment for liver disease or hepatitis infections.   In April 1970, the Veteran received treatment for a skin infection in the perianal area including draining of a cyst.  There was no follow-up treatment.  No digestive or endocrine system abnormalities were reported by the Veteran or noted by a military examiner in an October 1970 discharge physical examination.  

In August 1971, the Veteran sought VA treatment for heroin addiction.  He reported abusing heroin for the past one and one-half years.  The Veteran underwent two periods of inpatient detoxification and therapy from August to October 1971.  The RO denied two claims for service connection for heroin addiction in November 1971 and September 1972.  

In August 1980, the Veteran sought VA inpatient treatment for a vocal cord polyp and underwent a polypectomy of the larynx.  During workups, clinicians diagnosed a history of alcohol abuse with withdrawal seizures and hepato-splenomegaly.  Clinicians performed workup tests for possible viral hepatitis.  In November 1980, a clinician noted that the Veteran had been admitted for the third time for detoxification.  The Veteran reported heavy alcohol use and that he had been told that he had cirrhosis.  The clinician also noted infections on the right arm from needle marks.  During the course of treatment, the Veteran received methadone and antibiotics that may have been administered intravenously, but there is no record of a blood transfusion.  The Veteran acknowledged and clinicians diagnosed heroin and alcohol addiction, hepatitis infection, and cirrhosis.  In a claim for service connection for an unrelated illness the same month, the Veteran reported that he had worked for five years until June 1980 as an emulsion stripper at a photography laboratory.  

In April 1983, the Veteran underwent another period of inpatient detoxification for alcohol abuse.  The attending physician noted that the Veteran had chronic liver disease due to either alcohol abuse or viral hepatitis with a history of intravenous drug abuse.  

In August 1998, the RO received the Veteran's claim for service connection for hepatitis C.  Records of private medical care starting in 2000 show on going diagnoses of cirrhosis of the liver and hepatitis C infection.  In May 2002, the RO received the Veteran's renewed claim for service connection for hepatitis C, contending that he incurred the infection while assisting injured soldiers and handling deceased soldiers in Vietnam, when he had a boil lanced in Vietnam, and when he received a blood transfusion at the VAMC in Brooklyn in the early 1980s.   

In May 2002, the Veteran was admitted to a private hospital for hepatic encephalopathy and coma.  The attending physician noted a history of treatment alcoholic cirrhosis, hepatitis C and hepatis A.  The Veteran reported abstinence from alcohol use, and the physician diagnosed end-stage liver disease secondary to hepatitis C with cirrhosis.   

In March 2003, the RO granted service connection and a 20 percent rating for diabetes mellitus based on presumed exposure to herbicide in Vietnam.  The RO also granted a non-service-connected pension and special monthly pension for housebound status, but denied service connection for hepatitis C, liver encephalopathy, and for compensation under 38 U.S.C.A. § 1151 for residuals of a VA blood transfusion.  In June 2003, the Veteran expressed timely disagreement with the decisions involving hepatitis C.  The RO provided a statement of the case in March 2004.  

The Veteran underwent two liver transplants at VA facilities in August 2003 and December 2003.  The transplants were complicated by hepatic artery thrombosis, elevated liver enzymes, atrial fibrillation, polymicrobial peritonitis, pneumonia, and renal failure.  In late April 2004, the Veteran developed severe sepsis, profound acidosis, and other complications, and he did not respond to antibiotics.  The Veteran died two days later.  An autopsy determined the cause of death was multisystem organ failure from septicemia, post two liver transplants, and chronic liver disease.  The pathologist noted that the chronic liver cirrhosis was secondary to hepatitis C infection and chronic alcohol and opioid abuse. 

The RO received the appellant's claim for DIC and accrued benefits in October 2005.  The appellant contended that the cause of death was due to unspecified aspects of service.  The RO denied service connection for the cause of death and for accrued benefits in December 2004 because the evidence of record showed that the cause of death from multiple organ failure and chronic liver disease did not manifest during service and was caused by post-service hepatitis C infection and chronic alcohol abuse.  The RO denied entitlement to accrued benefits because the Veteran had received all due benefits at the time of death.  

In September 2009, the Board remanded the claims in part for the RO to provide adequate notice and to obtain records of VA medical care since March 2003.  The RO provided adequate notice in October 2009.  Extensive records of VA inpatient care have been associated with the claims file. 

In a March 2012 brief to the Board, the Veteran's representative submitted an abstract of a medical study of the incidence of liver damage caused by exposure to arsenic in drinking water in 200 patients in Bangladesh.  The representative also submitted an information article published on the internet by the National Institutes of Health that reported causes for cirrhosis as heavy alcohol use, hepatitis B and C infection, autoimmune hepatitis, exposure to toxic chemicals, and obesity.  The representative contended that the Veteran's chronic liver disease could be related to exposure to herbicide Agents Orange and Blue, the latter containing two arsenic compounds.  

In June 2012, the Board requested a medical review of the entire claims file and history of occupations, exposure to herbicide and chemicals, post-service treatment, autopsy, and the materials submitted by the Veteran's representative.  The Board also called the reviewer's attention to the National Academy of Sciences "Veterans and Agent Orange: Update 2008" that addressed the evidence of association of digestive system disorder with exposure to herbicide.  The Board specifically asked a VA specialist in the field of internal medicine whether the Veteran's presumed exposure to herbicide Agents Orange or Blue and any other toxic chemical in service caused or substantially or materially contributed  to the cause of the Veteran's death from chronic liver disease or from alcohol or opioid abuse. 

In July 2012, a VA gastroenterologist noted a review of the claims file in detail and accurately summarized the history of service and treatment in Vietnam including exposure to herbicide agents and the onset of heroin abuse.  The specialist also accurately summarized the post-service history of heroin and alcohol abuse and treatment and noted that the Veteran received a VA blood transfusion at VAMC Brooklyn in the early 1980s but did not cite a specific date, place, or record.  The specialist also noted that at the time of the reported blood transfusion in the 1980s, the Veteran had already been diagnosed with cirrhosis.  

The specialist noted the diagnosis of hepatitis that was consistent with alcoholic hepatitis because of the specific results of blood testing noted in the record.  The diagnosis of hepatitis C was made in the 1990s after testing for that virus became available.  The specialist accurately summarized the two liver transplants and end-of-life complications and bacterial infections.  The specialist found that the cause of the Veteran's death was alcohol-induced liver disease superimposed on hepatitis C as the result of opioid abuse.  The specialist noted that it was plausible that the onset of alcoholism and hepatitis C occurred during the Veteran's service in Vietnam.  The specialist cited the National Academy of Sciences research and report for findings that did not support the inclusion of liver disease as a presumptive illness caused by herbicide exposure.  The specialist noted, "...it is at least as likely as not that the cause of the veteran' [sic] death was due to a history of alcohol and hepatitis C damage to his liver rather than his presumed exposure to herbicide including Agent Orange and Agent Blue during his period of service in the Republic of Vietnam."  

In June 2012, the appellant was provided a copy of this opinion with the opportunity to respond, but no response was received.  

In October 2012, the Board remanded the claim for the RO to adjudicate, in the first instance, whether the Veteran's plausible intravenous drug abuse in service was the result of his own misconduct.  In May 2015, the RO published an administrative decision finding that the Veteran's hepatitis C infection was the result of his own willful misconduct.  The RO informed the Veteran in a May 2015 supplemental statement of the case.  

III.  Service connection for Cause of Death

When a veteran dies from a service-connected or compensable disability, his surviving spouse is entitled to dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2014).

A veteran's death will be considered service-connected when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  To be a contributory cause of death, the disability must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c).

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange and Agent Blue) for all veterans who served in Vietnam between January 9, 1962, and May 7, 1975.  See 38 U.S.C.A. § 1116(f);
 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Chronic liver disease and hepatitis C are not among those designated diseases.  
38 C.F.R. § 3.309(e).  

However, even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Veterans are entitled to a presumption that injuries incurred during active service were "incurred in the line of duty" and not the result of the Veteran's misconduct. See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed.Cir. 2009) (citing 38 U.S.C.A. § 105(a) ). This presumption may be rebutted if the government demonstrates by a preponderance of the evidence that the in-service injury was caused by or resulted from willful misconduct or by abuse of alcohol or drugs.  See Holton, 557 F.3d at 1367.
Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non- prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301.  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by a primary service-connected disorder, and that it is not due to willful wrongdoing. Allen v. Principi, 237 F.3d 1368 (Fed. Cir.2001).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3). 

A veteran may be compensated for a "qualifying additional disability" that was not the result of the veteran's willful misconduct and that is actually and proximately caused by VA hospital care, medical or surgical treatment, or examination furnished by VA. 38 U.S.C. § 1151(a); 38 C.F.R. § 3.361.  Compensation for "qualifying additional disability" is in the same manner as if such additional disability were service connected.  "To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the ... medical or surgical treatment ... upon which the claim is based to the veteran's condition after such ... treatment." 38 C.F.R. § 3.361(b).  A "qualifying additional disability" is actually caused by VA care, treatment, or examination when the VA care, treatment or examination "resulted" in the additional disability.  38 C.F.R. § 3.361(c)(1).

Matters of diagnosis and etiology of the disabilities such as those in this case are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues,  see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the chronic liver disease and hepatitis C are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).

Service personnel records showed that the Veteran served in the Republic of Vietnam in 1969-70 and is presumed to have been exposed to the designated herbicide agents.  However, as chronic liver disease and hepatitis C are not among those diseases listed in 38 C.F.R. § 3.309, presumptive service connection based on exposure to herbicide agents is not warranted.   

Service connection for chronic liver disease or hepatitis C on a direct basis is also not warranted.  

The Veteran contended that he assisted in handling deceased and injured soldiers as an air field security policeman.  There is no evidence that he was trained for or performed duties that would place him in a position of exposure to blood or blood products in the course of these duties.  He was not in combat where he might have provided first aid to wounded soldiers.  He was not a medic or worked in an aid station or hospital environment.  Therefore, the Board finds that exposure to hepatitis infection through his assistance to injured soldiers or handling deceased remains in a transportation environment is not credible.  Further, the treatment for draining a perianal cyst in April 1970 occurred in a medical clinic or aid station and not in the field so that transmission of hepatitis bacteria or virus in that procedure is not credible.  Finally, there is no evidence of an acute illness associated with liver dysfunction or hepatitis A or B infection during active service.  

In contrast, the Veteran sought service-connection for heroin addiction in the early 1970s and acknowledged that this drug abuse started during active service.  The Veteran also underwent many VA hospitalizations for detoxification from severe alcohol abuse and intravenous drug abuse in the 1980s.  Hepatitis infection was first identified in 1980 concurrent with treatment for laryngeal polyps.  Although a surgical procedure was performed at a VAMC, there is no record of a blood transfusion.  Rather, there are clinical notations of continued use of intravenous heroin.  The Veteran did undergo many blood tests and received methadone and antibiotics intravenously, but the risk of hepatitis infection in a VAMC hospital environment is far less that the risk of infection from long term, persistent illegal drug use outside a medical environment.  Notably, all of the Veteran's treating physicians and the VA specialist in July 2012 found that the chronic liver disease and hepatitis infections arose from alcohol and drug abuse.  

The Board concurs with the RO that the Veteran's severe drug and alcohol abuse was the result of willful misconduct both during and after service.  The great weight of medical evidence is that the Veteran's heroin and alcohol consumption was at the level of severe, persistent abuse and not isolated and infrequent use to enjoy the intoxicating effects or as secondary to his only service-connected disability: diabetes mellitus.  The Veteran sought inpatient treatment on many occasions for detoxification and on several occasions relapsed during or after the treatment program.  None of his attending physicians suggested that this behavior was compelled by a mental or physical disorder other than a reaction to the death of his mother in the mid-1970s, well after the start of the pattern of abuse.  

The Board finds that the cause of death, chronic liver disease and hepatitis C, was not caused by presumed exposure to herbicide agents on a direct basis.  The Veteran did not report nor did any attending clinicians during his lifetime address the presumed exposure during years of treatment.  Although his exposure is presumed, the great weight of medical evidence attributed his disease to substance abuse.  The Board notes that the VA specialist in July 2012 considered this theory, raised by the appellant's representative after the Veteran's death, and found that the abuse was more likely the cause of the disease that resulted in the death.  In assessing the opinion, the Board does not find that the physician discounted causation by herbicide simply because liver disease and hepatitis are not on a list of diseases for which the presumption is available.  This interpretation would reduce the finding to a legal vice medical conclusion, inconsistent with the remainder of the specialist's analysis.  Rather, the physician called attention to his review of the research and analysis published by the Institute of Medicine in the Update 2008 and found it to be compelling in this Veteran's case as weighed against the history of substance abuse.  The Board also reviewed the Institute of Medicine conclusions, unchanged in Updates published in 2010 and 2012, as applicable to a theory of direct service connection.  The Board places great probative weight on the findings by fourteen committee members that, although there is a biological possibility of a relationship between liver disease and herbicide agent exposure, a relationship has not been shown by adequate and sufficient research information.  Veterans and Agent Orange: Update 2008, Institutes of Medicine of the National Academy of Sciences, 596-97 (2008).  Notwithstanding the use of this research as a basis for the legal presumption, the research also stands as compelling evidence in evaluating a direct service connection claim.  

Further, the authors of the internet article submitted by the appellant's representative also find that cirrhosis is most likely caused in the United States by heavy alcohol use over several years, hepatitis C infection, and obesity, all factors in this Veteran's case and all but obesity a result of willful misconduct.  The Board finds that the abstract of the study of 200 patients in Bangladesh who developed chronic liver disease from arsenic contaminated drinking water is not applicable in this case.  The Veteran's presumed exposure not associated with long term arsenic contaminated drinking water.  Moreover, in Update 2008, the IOM committee distinguished organic arsenic components in phenoxy- herbicides from inorganic arsenic as found in drinking water as in the Bangladesh study.  Id., at 84-86.  

Finally, the Veteran's report of receiving a VA blood transfusion in the early 1980s is not credible.  VA treatment records from VAMC Brooklyn from this period of time have been recovered.  Although the Veteran underwent a polypectomy of the larynx as well as many tests and administration of medications in a hospital environment, there is no record of administration of a blood transfusion.  The Board places low probative weight on the statement of the specialist in 2012 that the Veteran received a transfusion because it is inconsistent with the VA records.  Therefore, as there was no competent and credible record of such transfusion, there was no qualifying additional disability, and compensation under 38 U.S.C.A. § 1151 is not warranted.  

The weight of the credible and probative evidence demonstrates that the Veteran's cause of death, chronic liver disease superimposed by hepatitis C infection, manifested after service and was caused by the willful misconduct of alcohol and heroin abuse.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Accrued Benefits

At the time of the Veteran's death, the Veteran had claims for service connection for hepatitis C and for compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis C as a residual of a VA blood transfusion.  The Veteran died during the period of time available to perfect an appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 (1997).   

Accrued benefits may be paid to the Veteran's surviving spouse, children, dependent parents, and certain other individuals who incur costs on behalf of the Veteran. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a). Accrued benefits are benefits to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at the date of death, and are due and unpaid. 38 U.S.C.A. § 5121(a). Evidence in the file includes evidence in VA's possession on or before the date of the Veteran's death, even if not physically located in the claims file. 38 C.F.R. § 3.1000(d). The Appellant's claim for accrued benefits is derivative of the Veteran's claim at the time of his death.  See Zevalkink, 102 F.3d at 1241-42.

The Board refers to the discussion and analysis of the evidence of record at the time of the Veteran's death in April 2004.  Although reported by the Veteran, there is no record that the Veteran received a blood transfusion in the course of care at the VAMC in Brooklyn during the early 1980s.  Even if only evidence in the file or in existence in April 2004 is considered, the Board finds that the great weight of competent medical evidence is that the Veteran's hepatitis C infection was caused by intravenous heroin abuse and severe alcohol abuse and was the result of willful misconduct, and there was no evidence to support direct service connection due to exposure to herbicide agents.  Therefore, the Veteran did not have benefits to which he was entitled but not paid at the time of his death.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied. 

Entitlement to accrued benefits is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


